Citation Nr: 0111377	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-16 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for service-
connected residuals of a burn on the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1981 to May 
1984.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and an initial noncompensable 
evaluation for residuals of a burn on the right hand.  


FINDINGS OF FACT

1.  The burn scar on the right hand is painful on objective 
demonstration and covers an area less than one square foot.  

2.  The right hand skin is intact with no ulcerations, 
keloids, hypertrophic scar formations, or significant 
limitation of motion.  


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for residuals 
of a burn on the right hand are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.2, 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, and 7805 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's right hand was burned in service in October 
1983 while he was ironing clothes on a laundry pressing 
board.  The top press fell on his right hand when he went to 
grab clothes that were falling off the board.  At the time, 
he appeared to have first, second, and third-degree burns on 
the posterior surface of the right hand, including all four 
digits except the thumb.  The veteran received treatment and 
dressing changes for only one week following the accident.  
After one week, range of motion of the right hand had 
improved from 5 degrees to 20 degrees, and pus had changed to 
blisters and some exudate.  The right hand was still intact.  

The veteran separated from service in May 1984 and worked as 
a diesel mechanic.  After he applied for service connection 
in May 1999, a December 1999 rating decision granted service 
connection and an initial noncompensable evaluation for 
residuals of a burn on the right hand.  The veteran perfected 
a timely appeal, contending that a compensable rating was 
warranted for limited motion and tenderness and pain in the 
right hand.  


Duty to Assist

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the RO obtained service medical records and 
medical records from the identified health care providers.  
The veteran filed lay statements with the RO and provided 
sworn testimony at a videoconference hearing before the 
Board.  The December 1999 rating decision, February 2000 
statement of the case, and July 2000 and August 2000 
supplemental statements of the case informed the veteran of 
the evidence needed to substantiate his claim.  The duty to 
assist is not a one-way street.  If the veteran wishes help, 
he cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Since the veteran was informed of the 
evidence needed to substantiate his claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  



Analysis

The veteran's disability is currently evaluated under 
Diagnostic Code 7802.  For the veteran to prevail in a claim 
for an increased rating, the evidence must show that service-
connected residuals of a burn on the right hand have caused 
greater impairment of his earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  The disability must be considered from the point of 
view of the veteran working or seeking work.  See 38 C.F.R. 
§ 4.2 (2000).  The basis of a disability evaluation is the 
ability of the relevant body part to function under the 
ordinary conditions of daily life, including employment and 
self-support.  See 38 C.F.R. § 4.10 (2000).  

The Board will consider whether an initial compensable rating 
is warranted under the schedular criteria applicable to 
scars.  See 38 C.F.R. Part 4, § 4.118 (2000).  The service-
connected residuals of a burn on the right hand will be 
evaluated under the criteria of Diagnostic Codes 7801, 7802, 
7803, 7804, and 7805 since May 1999, when the veteran filed 
his application for service connection.  

The Board first finds that an initial 10 percent rating is 
warranted under Diagnostic Code 7804 for right hand pain on 
objective demonstration.  Scars, superficial, tender and 
painful on objective demonstration, are entitled to a 
10 percent rating.  Note: The 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and the rating may 
exceed the amputation value for the limited involvement.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).  The veteran 
will receive the benefit of the doubt because the evidence is 
in approximate balance for and against a finding of pain on 
objective demonstration.  Although the October 1999 VA 
examiner attributed right hand tenderness to a joint problem, 
the March 2000 VA examiner attributed right hand pain to the 
burn scar.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, an 
initial 10 percent rating is warranted under Diagnostic Code 
7804; a higher rating is not available under this diagnostic 
code.  

The Board must also consider whether higher ratings are in 
order under the other diagnostic criteria.  Although 
Diagnostic Code 7801 provides for ratings greater than 10 
percent, a rating is not available in this case for third-
degree burn scars.  See 38 C.F.R. § 4.118, Diagnostic Code 
7801 (2000).  Although the veteran appeared to have third-
degree burns on his right hand in October 1983, a third-
degree burn was not evident in October 1999.  The October 
1999 VA examiner opined that a true third-degree burn was 
less likely because there were no keloid or hypertrophic scar 
formations on the veteran's right hand.  

Otherwise, a compensable evaluation is not warranted for 
second-degree burn scars.  Second-degree burn scars, area or 
areas approximating 1 square foot, warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2000).  
Although the veteran had second-degree burns scars in October 
1983, the burn area included only four fingers of his right 
hand, which area is less than one square foot.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2000).  

Likewise, a compensable evaluation is not warranted under 
Diagnostic Code 7803.  Scars, superficial, poorly nourished, 
with repeated ulceration are entitled to a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2000).  The 
veteran's skin was intact in January 1999 and July 1999, with 
no ulcerations noted at the October 1999 VA examination.  See 
38 C.F.R. § 4.31 (2000).  

Nor is a compensable evaluation warranted for limitation of 
function of the right hand.  Other scars are rated on the 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2000).  Although the veteran 
reported a decreased ability to move or grip with his right 
hand, range of motion was normal in January 1999 when he 
reported working as a broiler technician.  In March 2001, the 
veteran testified that he is left-handed, and in July 1999, 
he reported earning $2500 per month as a diesel mechanic.  

As noted above, an initial 10 percent rating is warranted 
under Diagnostic Code 7804.  While the concept of "staged 
ratings" could be applied, a 10 percent rating is 
appropriate throughout the entire period since the grant of 
service connection because the veteran consistently 
complained of pain when he flexed his right hand.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Although the 
Board decided the veteran's claim on grounds different from 
that of the RO, which did not address staged ratings, the 
veteran has not been prejudiced by the decision since the 
claim is allowed and for the entire period at issue.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Extraschedular referral is not warranted because exceptional 
circumstances have not been claimed or demonstrated.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(2000).  The evidence does not show that service-
connected residuals of a burn on the right hand markedly 
interfere with employment or cause frequent hospitalizations.  
After service, the veteran worked as a broiler technician, 
and since May 1999, he has earned $2500 per month as a diesel 
mechanic.  His absences from work for jail time and several 
hospitalizations were due to nonservice-connected psychiatric 
and substance abuse problems.  Extraschedular referral is not 
warranted for residuals of a burn on the right hand.  

ORDER

Entitlement to an initial 10 percent evaluation is granted 
for service-connected residuals of a burn on the right hand, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

